DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 11 November 2020 is acknowledged.  Claims 2-4, 6-11, 13, 14, 17-19, 21, 23-26, and 31-38 have been cancelled.  Claims 1, 5, 12, 15, 16, 20, 22, 27-30, and 39-41 have been amended.  Claims 1, 5, 12, 15, 16, 20, 22, 27-30, and 39-45 are pending and under consideration.

Information Disclosure Statement
The information disclosure statements filed 13 April 2020, 31 August 2020, and 15 October 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.  


Specification
The specification is objected to because it does not contain an incorporation by reference statement for the sequence listing .txt file filed on 27 September 2019.  Applicant is directed to the requirements of 37 C.F.R. 1.821(c) and MPEP 2422.03(a).  The incorporation by reference statement incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  

Claim Objections
Claim 15 is objected to because of the following informality:  claim 15 is an independent claim that uses the abbreviation “CAR” but does not first define the term.  Appropriate correction is required.

Claim 22 is objected to for the following informalities: a comma is missing following subpart (b) and a conjunction is missing between subparts (c) and (d).  Appropriate correction is required.



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 5, 12, 16, 20, 27, 28, 29, 30, 39, and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 1, 5, 12, 16, 27, 28, 29, and 30 recites wherein optionally “one or more of the following conditions is present” and then recites a list of conditions where the last two members of each list are separated by an “and’.  In each case this language 
Claim 1 recites in condition (c) that the viral protein does not “significantly” decrease cell surface expression level of the CAR.  While a comparator is provided, neither the specification nor the art indicates when a decrease is “significant”.  Accordingly, the metes and bounds of the condition are indefinite.
Claim 28 recite a method of “reducing GVHD in a subject” but does not indicate what the reduction is relative to.  That is, does the patient already have GVHD from some other treatment or is the reduction a reduction of the likelihood of developing GVHD when the claimed T cells are administered relative to some other population of T cells?  Because the intent of the claim cannot be ascertained, clarification is required.
Claim 29 recites a method of improving “persistence in a subject” but does not indicate what actually persists, rendering the metes and bounds of the claim ambiguous.  It is unclear how best to resolve this ambiguity in particular because the claim also does not indicate what the improvement is relative to.  Clarification is required.  
Claim 30 recite a method of “lengthening the time of a durable response in a subject” but does not indicate the nature of the response, rendering the metes and bounds of the claim ambiguous.  It is unclear how best to resolve this ambiguity in 
Claims 39 and 40 recite “selected from” options in a list that concludes with “and” between the final two members.  As written, in claim 39 is appears one of the disorders is a combination of NHL and MM (not likely, but not impossible) and in claim 40 one of the disorders is “uterine sarcoma and uterine cancer”.  While conclusion of the list with an “and” is appropriate with “Markush” language (selected from the group consisting of A, B, and C) in this case the recitation of and at the end of the list creates an ambiguity as to the number of disorders recited.  It is suggested that Applicant revise the claim to either use traditional Markush language, or change the concluding conjunction to an “or”.
Appropriate correction is required.  




The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 27-30, and 39-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.
          Nature of the invention/Breadth of Claims

Applicant discloses that MHC Class I expression on CAR-T cells can be downregulated by co-expression of certain viral proteins.  Based on the reduced expression of MHC Class I, Applicant proposes that the CAR-T cells can be used to treat various conditions. Claims 22, 27-30, and 39-42 are directed to methods of using CAR-T cells with reduced MHC Class I expression to treat various disorder or provide other effects following administration of the CAR-T cells.  
State of the Art/Predictability

By 2017, T cells expressing a chimeric antigen receptor (CAR) (CAR-T) were in clinical use for treating cancers, particular B cell malignancies.  E.g., reviewed in Cartellieri et al., J Biomed Biotech, Article ID 956302, doi:10.1155/2010/956304 (2010) (PTO-892); Ramos & Dotti, Expert Opin Biol Ther, 11:855-873, DOI: 10.1517/14712598.2011.573476 (2011) (PTO-892); Sadelain et al., Cancer Disc 3:388-98 (2013) (PTO-892).  It was also well known in the art that viral proteins contribute to immune evasion of virus by reducing expression of MHC class I, but that different viral proteins reduce MHC I expression by different mechanisms.  E.g., van de Weijer et al., Sem. Immunol  27:125-137 (2015) (PTO-892).  Lastly, it was also widely appreciated in the art that a “universal” T cell source would be advantageous for reasons including reduced preparation time and avoidance of transfer of potentially malignant cells in the case of cancer therapies.  E.g., Ruella & Kenderian, BioDrugs DOI: 10.1007/s40259-017-0247-0 (2017) (PTO-892); B.D. Grimshaw, Dissertation Thesis for the University College London, 01 January 2015; URL:discovery.ucl.ac.uk/1470207/1/1Grimshaw%20Ben%20Thesis.pdf, cited in the 13 April 2020 IDS  (“Grimshaw”).  But, even in 2021 the development of “off-the-shelf” CAR-T products remained elusive.  E.g., Watanabe & Mamonkin, Author Manuscript, HHS Public Access, available in PMC 2022 January 01; DOI: 10.1097/PPO.0000000000000511 (PTO-892).   
Guidance/ Working Examples

The specification provides a working example to show that when nucleic acids encoding viral proteins that can reduce MHC class I (HLA-A/B/C in humans) expression were introduced into a CAR-T cells specific for the tumor antigen BCMA, expression of the CAR was retained but .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


For examination purposes with respect to art, Applicant is reminded that claim elements that are “optional” need not be taught by the prior art and so have not been addressed.

Claims 1, 5, 12, 15, 16, 20, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over B.D. Grimshaw, Dissertation Thesis for the University College London, 01 .
 Grimshaw teaches methods of developing a “universal” T cell for use in adoptive immunotherapy.  See entire document.  As summarized in the Abstract, Grimshaw introduced polynucleotides encoding each of the viral proteins “US11” and “ICP-47” into peripheral blood mononuclear cells to produce T cells in which expression of HLA-A (i.e. MHC class I) was reduced compared to cells not modified with the proteins.  See also Section 3, especially Section 3.10 starting on page 122, as well as Figures 19 and 20; pages 86-87.  In addition to primary T cells in the PMBC population, Grimshaw also showed that expression of US11 and ICP-47 could reduce MHC class I expression in the T cell line SupT1.  See Section 3.8, page 110 and page 73 (SupT1 information). 
T cells that express HLA-G to inhibit NK cell-mediated killing of the T cells were also produced by introducing an encoding polynucleotide in Chapter 4, which begins on page 144.  In section 4.4 beginning on page 154, T cell co-expression of HLA-G with US11 or ICP47 was also demonstrated.  See especially pages 160-161 and Figure 40.  
Grimshaw expresses an CD19 CAR (i.e., a construct comprising an anti-CD19 extracellular ligand-binding domain, a transmembrane domain, and an intracellular signaling domain from CD3) using a retroviral vector in T cells in Section 5.6.3 starting on page 212 in view of pages 54 and 89.

Grimshaw does not reduce to practice CAR-T cells in which MHC class I expression is reduced by expressing US11 or ICP-47 and the chimeric antigen receptor from a viral vector containing the polynucleotide, as required by claims 1 and 43, or wherein those cells further express an NK cell antagonist, as required by claim 5.
  
However, Grimshaw makes clear that producing a CAR-T in which MHC/HLA class I expression is reduced and the cells further express a NK inhibitor is the ultimate goal of the project.  See Abstract “In this project, I have attempted to develop a protocol by which the following T-cell modifications will be introduced: (1) a chimeric antigen receptor (CAR), (2) a sort-suicide gene, (3) human leukocyte antigen (HLA) knock-down, (4) T cell receptor knock-down (5) natural killer (NK) cell inhibition.” See also Section 1.6 Project Aims on page 65.  And, as discussed in the Study Conclusions in Section 6.1, starting on page 222 and in the Introduction especially Section 1.4.1 and 1.6, Grimshaw teaches that adoptive immunotherapy could be significantly improved if MHC class I (aka HLA A/B/C or HLA class I) expression could be reduced, particularly along with expression of an NK cell antagonist, so that allogenic T cells could be used for CAR therapy without the need for isolation of T cells from each patient.  As additionally reviewed and taught by Grimshaw, methods of expressing a nucleic acid encoding a CAR from a retroviral vector were well known in the art and predictably practiced. 
In view of the teachings of teachings of Grimshaw, the ordinary artisan prior to the effective filing date would have been motivated to express a CAR along with HLA-G and either US11 or ICP47 to provide a CAR-T cell that both had reduced HLA/MHC class I expression and expressed HLA-G so that the CAR-T cells using a viral vector such as a retroviral vector to express both the CAR and the molecules needed to reduce HLA/MHC class I expression.  The reason to provide such cells, as indicated by Grimshaw, would have been to further develop CAR-T cells that could be “universal” CAR-T cells that could be used in immunotherapy 
For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  




Allowable Subject Matter 
No claim is allowed.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643